

115 HRES 810 IH: Reaffirming the trade and investment partnership between the United States and the European Union is critical to the economic and national security of the United States.
U.S. House of Representatives
2018-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 810IN THE HOUSE OF REPRESENTATIVESApril 5, 2018Mr. Keating (for himself and Mr. Poe of Texas) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONReaffirming the trade and investment partnership between the United States and the European Union
			 is critical to the economic and national security of the United States.
	
 Whereas the trade and investment relationship between the United States and the European Union is the largest in the world;
 Whereas it is estimated that in 2015, United States exports to the European Union supported 2,600,000 jobs and that European majority-owned affiliates in the United States employed 4.3 million workers;
 Whereas strengthening transatlantic economic ties through a trade and investment agreement has the potential to reshape the rules of trade and to raise global standards on labor and environmental protections, intellectual property rights, digital trade, investment, and regulatory cooperation;
 Whereas in 2013, the United States and the European Union entered into negotiations to advance the Transatlantic Trade and Investment Partnership, and these negotiations were ongoing through 2016;
 Whereas these negotiations have been on hold since the final round of negotiations in October 2016; Whereas, on March 8, 2018, President Trump announced a plan to impose tariffs on steel and aluminum imports to the United States;
 Whereas in 2017, the United States imported $7.3 billion in steel and aluminum from the European Union, which would result in an estimated $2.6 billion in trade losses to the European Union should the announced tariffs be imposed;
 Whereas job and financial losses to American businesses due to potential retaliatory tariffs on a broad range of United States exports to the European Union, including on products such as cranberries, peanut butter, and orange juice, would be severely detrimental to American workers;
 Whereas the People’s Republic of China has also announced proposed retaliatory tariffs on 128 American-made goods, including cranberries, pork, and almonds, in response to the announced United States tariffs on steel and aluminum imports; and
 Whereas in a proclamation issued by President Trump on March 22, 2018, Canada, Mexico, Australia, Argentina, South Korea, Brazil, and European Union member countries were afforded an exemption from the announced tariffs until May 1, 2018: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the trade and investment partnership between the United States and the European Union is critical to the economic and national security of the United States;
 (2)urges the Administration to prioritize the principles of fair trade in our commercial relationships with our economic and security allies, especially the member countries of the European Union;
 (3)approves of the temporary exemption from steel and aluminum import tariffs issued to the European Union member countries and other close allies of the United States; and
 (4)urges the President to immediately issue a permanent exemption from such tariffs for the European Union in order to afford our European allies the certainty and predictability that our longstanding transatlantic partnership demands.
			